OPINION
By GROSSHANS, J.
This case was tried to the court in the absence of a jury on the testimony and exhibits offered in the case, and the court finds that the defendant, A. B. Shenton, has a laboratory and is engaged in the making and repairing of dental plates.
The court further finds that on or about the 25th day of October, 1938. at the county of Columbiana and state of Ohio, the said A. B. Shenton, at the time and place aforesaid, in his said laboratory, did have gum, wax and teeth to be used in the making of dental plates, and that at said time and place he did prepare the wax used for the purpose of making an impression for a dental plate and that he did instruct and have the said Elmer Wilson place the same in his mouth with instructions how to impress his gums in said plastic material, and from said impression did make for the said Elmer Wilson a lower and upper set of teeth, and did receive from the said Elmer Wilson the sum of $21.
The state maintains from the above finding of facts that the same is in viols,tion of §1329 GC, by which section the practice of dentistry and other terms are defined, and that the above facts are a violation of that portion of said section which says that “who takes impressions of the human teeth or jaws,” comes within said provision and by so doing is engaged in the practice of dentistry unlawfully.
It is the claim of the defendant that where the patient takes his own impression the defendant has the right to make dental plates without being required to have a license as provided under the general sections of the statute governing the practice of dentistry.
The court can not agree with counsel for defendant in his contention. The defendant having in his possession all. the material 'and facilities that are generally used or necessary to be used in the practice of that portion of dentistry which is making plates, and that fact, that he supervises and prepares the wax and instructs the patient how to use the same, would come within the definition of the practice of dentistry and would include “who takes impressions of the human teeth or jaws.”
*299Therefore the court finds the defendant guilty as charged in the. affidavit.